        Case 3:16-bk-02232-PMG        Doc 57       Filed 03/28/19   Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


In re                                      )        Case No. 3:16-bk-2232-PMG

PREMIER EXHIBITIONS, INC., et al.,1        )        Chapter 11

                     Debtors.              )        Jointly Administered

___________________________________ )


                 SUPPLEMENTAL CERTIFICATE OF SERVICE


       I certify that, on March 28, 2019, copies of the Official Committee of Unsecured
Creditors’ Amended Motion to Alter/Amend Orders Approving Employment/Retention
of Robert Charbonneau and Jason S. Mazer and their Respective Law Firms as Special
Counsel to Responsible Person [Docket No. 55] were furnished by U.S. Mail, postage
prepaid to (i) Robert P. Charbonneau, Esq., Agentis, PLLC, 55 Alhambra Plaza, Suite
800, Coral Gables, Florida 33134, and (ii) Jason S. Mazer, Esq., Cimo Mazer Mark,
PLLC, 100 Southeast 2nd Street, Suite 3650, Miami, Florida 33131.


                                           Avery Samet, Esq.
                                           Jeffrey Chubak, Esq.
                                           STORCH AMINI & MUNVES PC
                                           140 East 45th Street, 25th Floor
                                           New York, New York 10017
                                           (212) 490-4100
                                           (212) 490-4208 (Facsimile)
                                           asamet@samlegal.com
                                           jchubak@samlegal.com

                                           -and-



        1
         The Debtors in the Chapter 11 cases, along with the last four digits of each
Debtor’s Federal tax identification number, are: Premier Exhibitions, Inc. (4922);
Premier Exhibition Management LLC (3101); Arts and Exhibitions International, LLC
(3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc.
(9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp. (7309).
Their service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000,
Atlanta, Georgia 30308.
Case 3:16-bk-02232-PMG   Doc 57   Filed 03/28/19   Page 2 of 2



                            THAMES MARKEY & HEEKIN, P.A.

                                  /s/ Robert A. Heekin, Jr.
                            By _________________________________
                                  Robert A. Heekin, Jr.

                            Florida Bar No. 652083
                            50 North Laura Street, Suite 1600
                            Jacksonville, Florida 32202
                            (904) 358-4000
                            (904) 358-4001 (Facsimile)
                            rah@tmhlaw.net

                            Attorneys for the Official Committee of
                            Unsecured Creditors
